DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Edward Arons on 3/3/22. 
1-159. (canceled) 
160.(new)  Apparatus for disinfecting air of a room, the apparatus comprising: a ceiling fan having a rotatable fan blade; a fixture configured to be suspended into the room from a ceiling; a light-emitting diode ("LED") that: is configured to emit germicidal light that is incident on the ceiling; is disposed in the fixture such that the LED does not rotate with the fan blade; and has an upper surface corresponding to a horizontal plane; and an opaque surface defining a perimeter; wherein: absent reflection off an environmental object, the apparatus does not emit germicidal light below the plane; if the germicidal light emitted by the LED propagates outward along the plane and is incident on the opaque surface, the opaque surface interferes with such germicidal light; and the LED is disposed inside the perimeter. 
161.(new) The apparatus of claim 160 further comprising a controller that is configured to control operation of the LED based on a flow of air above the plane.
162. (new) The apparatus of claim 160 wherein the germicidal light is configured to neutralize a virion.
163. (new) The apparatus of claim 160 wherein the germicidal light is configured to neutralize a bacterium.
164. (new) The apparatus of claim 160 wherein the LED emits light having a wavelength that is no longer than ultraviolet.
165. (new) The apparatus of claim 164 wherein the wavelength is in the UV-C spectrum.
166.(new) The apparatus of claim 160 further wherein the fixture supports a louver that is configured to direct a beam of the germicidal light.
167.(new) The apparatus of claim 160 further comprising an annular array of LEDs.
168.(new) The apparatus of claim 167 wherein the fixture in operation emits germicidal light that propagates radially away from the annular array.
169.(new) The apparatus of claim 168 wherein the fixture supports a louver that:
includes the opaque surface; and
is configured to direct a beam of the germicidal light.
170.(new)  The apparatus of claim 167 further comprising lensing disposed over the annular array.
171.(new)  The apparatus of claim 160 further comprising a controller that is configured to control the fixture; wherein the fixture is configured to direct a beam of the germicidal light.
172. (new) The apparatus of claim 160 further comprising a controller that is configured to control the LED.
173.(new)  The apparatus of claim 172 further comprising a control interface in electronic communication with the controller; wherein the control interface is configured to receive an instruction conforming to a lighting control protocol.
174.(new) The apparatus of claim 172 wherein the controller is configured to cause the LED to deliver to the air an amount of energy.
175.(new) The apparatus of claim 174 wherein the controller is configured to adjust a duration of the energy.
176.(new) The apparatus of claim 174 wherein the controller is configured to adjust an intensity of the energy.
177.(new) The apparatus of claim 160 further comprising a reflection sensor configured to detect a reflection of light emitted by the LED from a structure.
178.(new) The apparatus of claim 177 wherein the structure is the ceiling.
179.(new) The apparatus of claim 160 wherein an energy level of the germicidal light is correlated to a setting of the fan.
180.(new)  The apparatus of claim 179 wherein the setting is speed.
181.(new) The apparatus of claim 172 wherein the controller is further configured to cause the LED to deliver to the air a selected amount of energy.
182.(new)  The apparatus of claim 181 further comprising a range sensor that is configured to estimate a distance from the fixture to the ceiling; wherein:
in operation, a beam of the germicidal light is incident on the ceiling;
the beam has a beam spread;
the beam spread and the distance define a volume; and
the controller is further configured to select the amount of energy based on a flow of air through the volume.
183.(new) The apparatus of claim 181 wherein the selected amount of energy is based on a volume of the air.
184.(new) The apparatus of claim 172 wherein the controller is configured to change a characteristic of the germicidal light in response to a reflection of light from a structure.
185.(new) The apparatus of claim 184 wherein the characteristic is energy emission.
186.(new) The apparatus of claim 184 wherein the characteristic is energy intensity.
187.(new) The apparatus of claim 160 further comprising a range sensor configured to estimate a distance corresponding to a position of the horizontal plane below the ceiling.
188.(new)  The apparatus of claim 187 further comprising a controller; wherein:
a beam of the germicidal light is incident on the ceiling;
the beam has a beam spread;
the beam spread and the distance define a volume; and
the controller is configured to estimate the volume.
189. (new) The apparatus of claim 160 further comprising:
a controller; and
a detector that is configured to detect a presence of a living body;
wherein the controller is configured to change a beam characteristic of the germicidal light in response to detection of the living body by the detector.
Allowable Subject Matter
Claims 160-189 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 160, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an apparatus for disinfecting the air of a room comprising the ceiling fan, LED having the structure claimed, emitting germicidal light incident on the ceiling, absent reflection off an environmental object, the apparatus does not emit germicidal light below the horizontal plane; and in particular comprising the opaque surface defining a perimeter outside the array, the opaque surface is positioned such that, if the germicidal light emitted by the LEDs propagates outward along the plane and is incident on the opaque surface, the opaque surface interferes with such germicidal light; recited together in combination with the totality of particular structural features/limitations recited therein.
W0O2021232000A1, CN 209959513 U disclose UV germicidal uplights in ceiling fans, but fails to disclose the opaque surface having the structure and functionality claimed. The references discuss uplights generally, but not a surface that interferes with the light (rather than e.g. reflects it). JP2007232323A discloses UV germicidal uplights, but fails to disclose that absent reflection off an environmental object, the apparatus does not emit germicidal light below the plane.
Claims 161-189, which depend from claim 160, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881